— Order of disposition, Family Court, Bronx County (Robert R. Reed, J., at fact-finding determination; Nancy M. Bannon, J., at disposition), entered on or about February 22, 2010, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act which, if committed by an adult, would constitute the crime of menacing in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant’s request for an adjournment in contemplation of dismissal (ACD), and instead adjudicating him a juvenile delinquent and imposing a term of probation. That disposition was the least restrictive alternative consistent with the needs of appellant and the community in light of appellant’s behavioral problems, the violent nature of the underlying incident, and the very short duration of any supervision that an ACD might have provided (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur— Gonzalez, P.J., Mazzarelli, Moskowitz, Acosta and Román, JJ.